Citation Nr: 0725968	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  03-02 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for residuals status post left ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1971 
to July 1974.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in October 2004.  This matter was 
originally on appeal from This matter comes before the Board 
of Veterans' Appeals (Board or BVA) on appeal from a July 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Houston, Texas.

In March 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  The case was held 
open for 60 days in order to allow the veteran and his 
representative adequate opportunity to obtain either a 
private or VA medical opinion.  To date, no additional 
medical records have been submitted.   


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not related to 
active service or to service connected disability.

2.  The veteran's service-connected residuals status post 
left ankle fracture is manifested by objective findings of 
slight limitation of dorsiflexion and plantar flexion, no 
evidence of ankylosis, and subjective complaints of constant 
pain and fatigue with prolonged standing and movement which 
causes additional functional impairment, which approximates 
marked limitation of motion. 


CONCLUSIONS OF LAW

1.  The veteran's lumbar spine disability was not incurred in 
or aggravated by service and is not causally related to 
service-connected disability.  38 U.S.C.A. § 1110 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

2.  During the entire appeal period, the criteria for an 
initial disability evaluation of 20 percent, but not greater, 
for service-connected status post left ankle fracture have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 5003, 5271 
(2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's October 2004 Remand, the RO scheduled 
the veteran for a hearing to present testimony before the 
Board, arranged for a VA examination which was conducted in 
March 2005 to address the etiology of the veteran's back 
condition and to determine the nature and severity of the 
veteran's left ankle condition, readjudicated the veteran's 
claim under provision of the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as 
discussed in more detail below, and issued a supplemental 
statement of the case.  Based on the foregoing actions, the 
Board finds that there has been compliance with the Board's 
October 2004 Remand.  Stegall v. West, 11 Vet. App. 268 
(1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2006). 

A letter dated in February 2005 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The February 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  In 
addition, a letter dated in March 2006 advised the veteran of 
how VA determines disability ratings and effective dates.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to him, since he was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) for the issue of 
entitlement to service connection for a lumbar spine 
disability was provided to the veteran in June 2006 and a 
statement of the case for the issue of entitlement to an 
initial disability evaluation in excess of 10 percent for 
residuals status post left ankle fracture was provided to the 
veteran September 2006.  

The veteran's service medical records and identified private 
medical records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The veteran was also accorded a VA examination in March 2005.  
38 C.F.R. § 3.159(c)(4).  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's service-connected left ankle 
disability since he was last examined.  38 C.F.R. § 3.327(a).  
The duty to assist does not require that a claim be remanded 
solely because of the passage of time since an otherwise 
adequate VA examination was conducted.  VAOPGCPREC 11-95.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
first question that must be addressed, therefore, is whether 
incurrence of a lumbar spine disease or injury is factually 
shown during service.  The Board concludes it was not.  

The service medical records are absent complaints, findings 
or diagnoses of any back injury or pain during service.  On 
the clinical examination for separation from service, the 
veteran's spine was evaluated as normal.  In addition, on the 
Report of Medical History completed in June 1974, the month 
prior to the veteran's discharge from service, he denied 
every having had recurrent back pain.  Thus, there is no 
medical evidence that shows that the veteran suffered from 
any back problems during service. 

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary 
basis for a disability that is proximately due to or the 
result of a service-connected disease or injury pursuant to 
38 C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show that a 
current disability exists and that the current disability was 
either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).

In this case, the appellant clearly has a current disability.  
The March 2005 VA examination report diagnosed the veteran 
with degenerative disc disease, L5-S1, post-op 
hemilaminectomy on the left side for left L5 radiculopathy 
and residual chronic low back pain.  The remaining question, 
therefore, is whether there is medical evidence of a 
relationship between the current disability and military 
service or between the current disability and a service-
connected disability.

The record includes private medical records as early as the 
1980s which show complaints of low back pain and a history of 
an injury in 1974/1975.  A private treatment record date only 
"6/9" noted back pain for more than one year began lifting 
trailer tongue in 1975, no symptoms until coworker dropped 
one side of pallet in 1982.  A January 1985 private treatment 
record notes veteran with previous back injury 1974.  A 
December 1987 private treatment record indicates that the 
veteran complained of low back pain radiating to tail bone 
and noted an old injury 1974.  An August 1989 private 
treatment record notes back injury when lifting trailer 1974 
resolved.  A May 1993 private treatment report indicated that 
the veteran began having low back pain after working on his 
car engine.  A past history of disk herniation of L4-L5 in 
September 1989 was noted. 

A June 1996 record notes low back problems off and on for 10 
years with the last flare up in 1993.  A June 1996 history 
and physical report noted that the veteran had been initially 
treated by Dr. R.A.P. in December 1990 with mainly low back 
pain.  At that time, he was noted to have a central disc 
protrusion at L4-5.  He was treated conservatively and 
improved.  He was seen later in 1991 by Dr. S, and he treated 
him conservatively, again with improvement.  Then in 1993, 
Dr. W. saw him with low back pain and felt that surgery might 
be necessary.  The veteran decided against surgery.  Then in 
June 1996 the veteran woke with a stiff painful back.  There 
had been no antecedent injury or other provocation.  The 
veteran underwent a laminotomy at L4-5 on the left with 
excision of a herniated nucleus pulposus at that level and a 
wide foraminotomy was done due to spinal stenosis, L4-5. 

Thus, although there are private medical records recording a 
history of back complaints since 1974, there is no competent 
medical evidence which relates the veteran's current lumbar 
spine disability to his period of active service.  The Board 
points out that the veteran discharged from service on July 
18, 1974.  There was no report of back injury or pain on 
flight physical conducted in June 1974 or on July 1974 
separation physical.  

The March 2005 VA examination report indicates that the 
veteran reported that he injured his back while on ejection 
seat training during his flight training.  After he was 
discharged from the military, his back started hurting and in 
mid-1974 he saw a VA doctor in San Antonio.  He stated that 
six years prior his pain got so back in his lower back that 
he had to have surgery.  After physical examination, the VA 
examiner opined that he found no compelling evidence related 
to the veteran's lower back and that the reported single 
episode of pain after the "ejection seat" incident was not 
enough to correlate with the veteran's recent hemilaminectomy 
and discectomy more than 16 years after the fact.

In June 2006, the same VA examiner who conducted the March 
2005 VA examination was asked to review the March 2005 VA 
examination and opine whether the veteran's lumbar spine 
condition was at least as likely as not related to his 
service-connected left ankle disability.  The examiner opined 
that the veteran's lumbar spine condition was not caused by 
or a result of the veteran's left ankle condition.  The 
rationale for the opinion was based on the objective findings 
such as no significant limp, no significant history presented 
by the veteran associating the two conditions, no objective 
evidence of incoordination or any symptoms other than pain in 
the ankle, no demonstration on objective physical examination 
of an unusual or altered gait pattern.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Increased rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for status post left ankle fracture.  As such, it 
is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).

The Board notes that x-rays taken in March 2005 of the left 
ankle demonstrated mild degenerative changes primarily on the 
medial gutter between the talus and the medial malleolus.  
The VA examiner opined that the veteran's left ankle problems 
as described were a direct result of a fractured ankle.  
Thus, the Board finds that arthritis is included in the 
service-connected left ankle disability. 

Arthritis due to trauma is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under Diagnostic 
Code 5003, degenerative arthritis established by x-ray 
findings is rated on the basis of limitation of motion under 
the appropriate Diagnostic Codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate Diagnostic Codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.   Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion. 38 
C.F.R. § 4.71a, Diagnostic Code 5003.

The veteran's service connected residuals of status post left 
ankle fracture has been evaluated as 10 percent disabling 
pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Under 
Diagnostic Code 5271 (limited motion of ankle), moderate 
limitation of motion in the ankle warrants a 10 percent 
disability rating and marked limitation of motion in the 
ankle warrants a 20 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5271.  Normal ankle joint motion is 
from zero to 20 degrees of dorsiflexion and zero to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The March 2005 VA examination report noted that physical 
examination demonstrated a well healed 3 cm scar over the 
lateral aspect of the ankle and a 2-1/2 cm scar over the 
medial malleolus.  Both were nontender.  There was diffuse 
tenderness along the anterior talus and the talotibial joint 
with range of motion.  The veteran was able to dorsiflex 5 
degrees.  The examiner noted that there was slight decrease 
in left ankle motion as compared to normal and right ankle 
motion.  Left ankle stability was normal with a negative 
anterior drawer and no inversion or eversion pain or 
instability.  

The record does not demonstrate the requisite objective 
manifestations for a disability evaluation in excess of 10 
percent for the left ankle disability under Diagnostic Code 
5271. The competent evidence is not representative of marked 
limitation of motion as the VA examiner noted that the 
limited motion was slight.

However, the evaluation of a service-connected disability 
involving a joint rated on limitation of motion requires 
adequate consideration of functional loss due to pain under 
38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Disability of the musculoskeletal system is 
primarily the inability to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination and endurance. 38 C.F.R. § 4.40.  Consideration 
is to be given to whether there is less movement than normal, 
more movement than normal, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse, instability of station, or 
interference with standing, sitting, or weight bearing. 38 
C.F.R. § 4.45.

The Board has considered whether a higher rating may be 
assigned on the basis of functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, lack of endurance or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca, 
supra.  The March 2005 VA examiner noted that the veteran 
complained of constant pain in his right ankle, even at 
night, rated at 6/10 on analog scale of pain which he 
reported was a sharp ache with a pinching sensation.  The 
veteran stated that the pain awakens him at night.  He also 
reported problems and significant pain walking, even on level 
ground, climbing, and prolonged standing.  The veteran 
reported that he used a brace but did not use it all the time 
because it rubbed him raw.  The veteran noted that elevating, 
pain medication, and soaking his ankle in hot water helped.  
The veteran also reported wearing boots also helped.  The 
examiner noted that DeLuca issues related to the veteran's 
left ankle showed no evidence of incoordination but that he 
did have fatigue-related discomfort with prolonged standing 
and movement.  

Based on both the medical evidence as well as the veteran's 
subjective complaints of constant pain, the Board finds that 
there is a basis for assigning a 20 percent evaluation based 
on the approximation of marked limitation of motion occurring 
with fatigue pursuant to 38 C.F.R. §§ 4.40 and 4.45.  

The Board had considered the other diagnostic codes pertinent 
to rating an ankle disability.  Under Diagnostic Code 5270 
(ankylosis of the ankle), a 20 percent evaluation is assigned 
for ankylosis of the ankle in plantar flexion less than 30 
degrees.  A 30 percent rating is warranted for ankylosis of 
the ankle in plantar flexion, between 30 and 40 degrees, or 
in dorsiflexion, between 0 and 10 degrees.  A 40 percent 
rating is warranted for ankylosis of the ankle in plantar 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion or 
eversion deformity. 38 C.F.R. § 4.71a, Diagnostic Code 5270.  
However, a rating in excess of 20 percent is not warranted 
under Diagnostic Code 5270, as there is no medical evidence 
of ankylosis of the left ankle.

Finally, with regard to the scarring from the left ankle 
surgery, at the March 2005 VA examination, the veteran's 
scars were shown to be essentially asymptomatic.  Both were 
nontender.  Therefore, a separate compensable rating is not 
warranted.

The Board has examined the record and finds that a 20 percent 
evaluation is warranted for the service-connected residuals 
status post left ankle fracture during the entire appeal 
period.  For the reasons and bases expressed above, the Board 
concludes that an initial disability evaluation of 20 
percent, but no higher, is warranted for residuals status 
post left ankle fracture, and the preponderance of the 
evidence is against a claim for an initial disability rating 
in excess of 20 percent.  


ORDER

Entitlement to service connection for a lumbar spine 
disability is denied.

Entitlement to an initial disability evaluation of 20 
percent, but not greater, for residuals status post left 
ankle fracture is granted subject to the law and regulations 
governing the payment of monetary benefits.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


